In the

     United States Court of Appeals
                   For the Seventh Circuit
Nos. 16‐4120 & 19‐2379

MARCUS HARRINGTON,
                                                    Plaintiff‐Appellant,

                                    v.


DEREK DUSZAK, Chicago Police
Officer, Star #10658, et al.,
                                                 Defendants‐Appellees.


          Appeals from the United States District Court for the
             Northern District of Illinois, Eastern Division.
                 No. 13 C 08277 — John Z. Lee, Judge.



    SUBMITTED APRIL 9, 2020* — DECIDED AUGUST 24, 2020


    Before BAUER, FLAUM, and KANNE, Circuit Judges.




*
  We have elected to decide this appeal without oral argument as the briefs
and record adequately present the facts and legal arguments. See Fed. R.
App. P. 34(a)(2)(C).
2                                       Nos. 16‐4120 & 19‐2379

    BAUER, Circuit Judge. Marcus Harrington brings this appeal
requesting us to reverse the district court’s admitting evidence
of his firearm, prohibiting him from arguing racial animus in
closing arguments, failing to sanction the Appellees, and
denying his motion for post‐trial discovery. Because the district
court did not abuse its discretion or commit legal error, we
affirm.
    On November 18, 2011, at approximately 8:30 p.m., Officers
Derek Duszak and Jaime Weber initiated a traffic stop because
the light over Harrington’s license plate was out. Dispatch
notified the officers that there was no record of Harrington’s
license plate. The officers attempted to identify the vehicle
through the VIN number and asked Harrington to exit the
vehicle. Harrington fled and the officers chased him down.
Officer Weber tased him and Officer Duszak hit him with a
baton. During the encounter, Harrington’s gun fell to the
ground. Officers handcuffed Harrington, retrieved his gun,
and took him to the hospital for his injuries.
    Harrington sued the officers for excessive force and failure
to intervene. The jury ruled in favor of the officers. Harrington
moved for post‐trial discovery and a new trial, which were
denied by the district court. Harrington appeals, seeking
reversal for admitting the gun that fell into evidence and being
unable to use racial animus in closing arguments. He also seeks
post‐trial discovery and sanctions against the officers, based on
unverified third‐party information obtained after trial outside
of the five‐year period requested during discovery. He claimed
that the officers failed to produce nine additional complaints
of misconduct by Officer Duszak. After the district court
denied the motion, Harrington filed a records request with the
Nos. 16‐4120 & 19‐2379                                          3

City of Chicago and received this additional documentation.
The district court found that these documents exist outside of
the five‐years sought and Harrington was not prejudiced by
this nondisclosure.
     We first consider issues during trial: admittance of the gun
and Harrington being unable to argue racial animus during
closing arguments. We review the district court’s admission or
exclusion of evidence under Rule 26 for an abuse of discretion.
Jones v. Lincoln Elec. Co., 188 F.3d 709, 728 (7th Cir. 1999). If
the admission was erroneous, we consider whether it is clear
beyond a reasonable doubt that no rational jury could have
rendered the verdict. United States v. Brown, 250 F.3d 580, 586
(7th Cir. 2001). “The operative question in excessive force
cases is ‘whether the totality of the circumstances justifie[s] a
particular sort of search or seizure.’” County of Los Angeles v.
Mendez, 137 S. Ct. 1539, 1546–47 (2017) (citing Tennessee v.
Garner, 105 S. Ct. 1694, 1700 (1985)). Excessive force claims
“are evaluated for objective reasonableness based upon the
information the officers had when the conduct occurred.”
Saucier v. Katz, 121 S. Ct. 2151, 2159 (2001). “The district court
has considerable discretion in supervising” arguments by
counsel. Jones, 188 F.3d at 730. Furthermore, the district court
is afforded a “special degree of deference” when balancing
relevant factors, such as prejudice under Rule 403. Lewis v. City
of Chi. Police Dep’t, 590 F.3d 427, 441 (7th Cir. 2009). We grant
new trials only if there is a significant chance that improperly
admitted evidence influenced the outcome of the trial. Shick v.
Ill. Dep’t of Human Svcs., 307 F.3d 605, 611–12 (7th Cir. 2002).
    With regards to admitting the gun into evidence, the
district court properly considered the totality of the circum‐
4                                        Nos. 16‐4120 & 19‐2379

stances, including the officers’ testimony, and followed the
relevant Rules of Evidence. Fed. R. Evid. 401; Fed. R. Evid. 403.
The district court did not abuse its discretion in deciding that
the evidence was admissible, not unduly prejudicial, and left
a question of fact best determined by the jury.
    Concerning the racial animus argument, Harrington failed
to present any evidence at trial from which a reasonable jury
could infer that the officers’ actions were racially motivated.
Undeveloped arguments are waived without proper support.
United States v. Cisneros, 846 F.3d 972, 978 (7th Cir. 2017).
Without support for race‐based allegations during the case or
presented at trial, introducing this argument at closing
arguments would have been highly inflammatory and prejudi‐
cial. Harrington did not offer any support for this argument
and the district court did not abuse its discretion when it
prohibited Harrington from using racial animus during closing
arguments.
    Next, we consider post‐trial issues of discovery regarding
the additional documentation Harrington believes the officers
were required to produce. We review the denial of sanctions
under an abuse of discretion standard. Cooney v. Casady, 735
F.3d 514, 518 (7th Cir. 2013); Ins. Ben. Adm’rs v. Martin, 871 F.2d
1354, 1361 (7th Cir. 1989). “An abuse of discretion may be
established if the district court based its decision on an
erroneous view of the law or a clearly erroneous evaluation of
evidence.ʺ N. Ill. Telecom, Inc. v. PNC Bank, N.A., 850 F.3d 880,
883 (7th Cir. 2017).
   The dispute centers on information reports and additional
complaints filed against Officer Duszak. Harrington sought
Nos. 16‐4120 & 19‐2379                                         5

sanctions post‐trial based on an unverified third‐party website
detailing nine additional complaints. After his motion was
denied, Harrington filed a records request with the City of
Chicago and was provided with nine “complaints.” One
complaint listed was included in discovery and Harrington
produces no evidence that this record was incomplete. Four
complaints not included in discovery were filed after the
discovery request. Harrington’s discovery request sought “all
complaints … lodged against any of the individual defend‐
ant[s] in the past five years.” The district court found the
common meaning of “past five years” to include the date the
request was served to five years prior and any complaints filed
after would be outside the scope of the request. Harrington
had opportunity to seek these additional documents during
discovery. The final four “complaints” requested were not
complaints, but information reports.
    Harrington fails to show how the absence of these records
prejudiced him and provides no newly discovered evidence to
support his position that these documents would have led to
a different outcome. Even if we assume that the officers
possessed these documents during litigation, Harrington fails
to provide evidence that the officers withheld these records in
bad faith, intentionally misrepresented their position, or failed
to perform a reasonable inquiry. Without such evidence, the
denial of sanctions was not an abuse of discretion. Bracey v.
Grondin, 712 F.3d 1012, 1019 (7th Cir. 2013).
6                                  Nos. 16‐4120 & 19‐2379

   We AFFIRM the district court’s denial of sanctions and
post‐trial discovery.